RENDERED: SEPTEMBER 22, 2016
                                                        TO BE PUBLISHED

               oi5upt-rntr        Court of rttfurkg
                              2015-SC-000408-MR


JOHN DOE, NO. 1;
AND JOHN DOE, NO. 2                                                APPELLANTS


                    ON APPEAL FROM COURT OF APPEALS
V.                     CASE NO. 2015-CA-000221-OA
                    PIKE CIRCUIT COURT NO. 13-CI-01145


HONORABLE EDDY COLEMAN,
JUDGE, PIKE CIRCUIT COURT                                            APPELLEE

AND

WILLIAM HICKMAN, III                                 REAL PARTY IN INTEREST


                OPINION OF THE COURT BY JUSTICE NOBLE

                        REVERSING AND REMANDING

      This case presents the question what must a public-figure prove to

obtain the identities of anonymous speakers alleged to have defamed him.

                                I. Background

      Appellee William Hickman filed an action in Pike Circuit Court on

October 18, 2013 against several anonymous users of the website Topix

(hereafter the John Does) claiming that the John Does had posted defamatory

statements about him on the website. Hickman claimed that the various

statements, which he attached in a transcript, were recklessly published by the

John Does. Specifically, his complaint stated that the statements "perpetuated

substantial errors and omissions that wrongfully and erroneously imputed
fraud, dishonesty, criminal activity and conduct incompatible with his

business, trade, profession and office" about him and thereby damaged his

reputation.

       Because he did not know the identity of the John Does, Hickman issued

subpoenas to Topix and another internet provider seeking the identity and

address of John Doe 1 and John Doe 2. The providers did not respond, but the

two John Does filed a motion to quash the subpoenas. The trial court, Appellee

Judge Coleman, denied the motion to quash, which led to the filing of a petition

for a writ of prohibition with the Court of Appeals.

       In an attempt to balance the John Does' First Amendment right to

anonymous speech and Hickman's right to seek redress for defamatory speech,

the Court of Appeals purported to apply Dendrite International, Inc. v. Doe No. 3,

775 A2d 756 (N.J. Supp. Ct. App. Div. 2001), as modified by Doe v. Cahill, 884
A.2d 451 (Del. 2005). To some extent, this description of the relationship

between the two cases is not accurate: Dendrite cannot have been modified by

Cahill, as they are from different court systems. In reality, the Court of Appeals

applied Cahill, which applied a modified version of the rule announced in

Dendrite.

      Dendrite required that in order to compel the identity of a John Doe, a

plaintiff must (1) take reasonable steps to notify the John Doe of the subpoena

and allow the John Doe opportunity to respond; (2) identify and set forth the

exact statements alleged to be actionable speech; and (3) establish that the

plaintiff's case can withstand a motion to dismiss for failure to state a claim

and produce sufficient evidence on each element of the claim on a prima facie
                                       2
basis. Finally, if the plaintiff establishes a prima facie case for defamation, then

(4) the court must balance the First Amendment right of free speech against

the prima facie evidence and the necessity for disclosure in order to proceed.

         However, the Court of Appeals actually followed the holding in Cahill,

which concluded that under Delaware law, two of the specifics of the Dendrite

holding were subsumed under that state's summary judgment standard.

Instead of the four-step Dendrite approach, Cahill outlined a two-step process

of (1) giving notice and opportunity to be heard and (2) making a prima facie

showing sufficient to defeat a summary judgment motion.

         And because of the additional factor of anonymous public speakers, the

Court of Appeals also adopted Cahill's reasoning that the final element of

public-official defamation—actual malice—did not have to be a part of a prima-

fade showing. The exclusion of establishing the knowledge or reckless-

disregard portion of a defamation claim against a public figure, the Court of

Appeals held, was appropriate at that time because that element could only be

proved after the identities were revealed, which was the point of the subpoena.

         Thus, in order to obtain the identities of the John Does, the Court of

Appeals required Hickman to attempt to notify the John Does that he was

seeking their identity and give them opportunity to respond, and then make a

prima facie showing that defamation had occurred under Cahill. On that note,

the Court of Appeals granted a writ of prohibition as to the existing discovery

order and sent the case back to circuit court to apply this new rule. Although

that decision was appealable to this Court as a matter of right, no appeal was

taken.
                                          3
         Back at the circuit court, Hickman sought to prove his prima facie case

since the first prong of the Court of Appeals ruling had obviously been met: the

John Does had entered an anonymous appearance in the court, and had had

time to respond to the subpoenas. Hickman offered an affidavit claiming falsity

and attaching 14 pages of individual Topix posts. The affidavit did not address

individual posts, but instead claimed that the posts collectively accused him of

"a pre-planned conspiracy to violate Federal and State Statutes to illegally take

property and money from the Pikeville/Pike County Airport Board for personal

gain and for the personal gain of other individuals." Without refuting any of the

specific statements, Hickman merely summarized "this is not true and is totally

baseless." He further characterized the statements as saying he was

"dishonest, a thief, an embezzler and otherwise a criminal," which he also said

was "not true" and "totally baseless." He repeated several times in his affidavit

that all the statements were "not true" and facially defamatory. Finally, he

asserted that audits had confirmed that "no accounting crimes" had been

committed regarding the airport funds.

         The John Does argued that the specific language in the statements

simply did not contain facially defamatory statements and that there had 'been

inadequate proof that any of the statements alleged to be defamatory were

false.

         The Pike Circuit Court ordered each side to submit a proposed order

reflecting the view each had argued. Hickman did so, but also included relief

that had not been previously requested or argued: that counsel for the John

Does be required to disclose their identity. The John Does proposed a counter-
                                        4
order addressing their arguments, and raising SCR 3.130(1.6) as authority that

a lawyer could not reveal confidential client information absent consent of the

client without court order, and without informing the client of the right to

appeal such order.

      The court accepted Hickman's order as proposed, ordered subpoenas to

be served, and ordered counsel for the John Does to disclose their identities

and to specify which of the posts had been made by each of them. The John

Does filed another writ petition in the Court of Appeals. The court denied the

petition this time, concluding that Hickman had satisfied the standard

articulated in its previous opinion by making a prima facie case, including

providing evidence that the statements were false.

      This time, the John Does filed their matter of right appeal to this Court.

                                    H. Analysis

      Generally speaking, cases in which a writ of prohibition or mandamus is

sought proceed in two steps. Collins v. Braden, 384 S.W.3d 154, 158 (Ky.

2012). First, the court must look at whether such an extraordinary remedy is

even available, before deciding the merits of the claimed legal error. Id. Second,

if the court finds that the remedy is available, it may then look at the merits of

the claimed error. Id. If the trial court has erred or is about to err, the court

may issue the writ.

   A. The remedy of a writ of prohibition is available to the John Does.

      The first question is whether the John Does have "established that

remedy by way of an extraordinary writ is even available to [them]." Id. Under

this approach, there are essentially "two classes of writs, one addressing claims
                                         5
that the lower court is proceeding without subject matter jurisdiction and one

addressing claims of mere legal error." Id. at 158. The John Does have not

made a claim under the first class, and thus we address only the second.

       Under the second class, a writ may be granted—that is, the remedy is

available—if "there exists no adequate remedy by appeal or otherwise and great

injustice and irreparable injury will result if the petition is not granted."

Hoskins v. Maricle, 150 S.W.3d 1, 10 (Ky. 2004). Of the two prerequisites for

this class of writ, the first is mandatory, and thus the John Does are required

to prove that they have no adequate remedy by appeal. Marcum v. Scorsone,

457 S.W.3d 710, 716 (Ky. 2015). The second prerequisite, however, is more

flexible. Though it usually requires proof of "something of a ruinous nature," it

"may be put aside in 'certain special cases." Grange Mut. Ins. Co. v. Trude, 151
S.W.3d 803, 808 (Ky. 2004) (quoting Bender v. Eaton, 343 S.W.2d 799, 801

(Ky. 1961)). That limited sub-class of cases consists of those in which "a

substantial miscarriage of justice will result if the lower court is proceeding

erroneously, and correction of the error is necessary and appropriate in the

interest of orderly judicial administration." Id. (quoting Bender, 343 S.W.3d at

801). This includes those cases in which a privilege will be breached. Id.

      Whether there is a privilege is at issue in two ways in this case. First,

because anonymous speech is protected under the First Amendment, Buckley

v. Am. Constitutional Law Found., Inc., 525 U.S. 182, 197 99 (1999); McIntyre v.
                                                             -




Ohio Elections Comm'n, 514 U.S. 334 (1995), the speaker's identity is generally

protected and not subject to forced revelation in court. Second, the trial court


                                         6
ordered the John Does' attorney to disclose their identities, which the John

Does claim violates their attorney-client privilege.

       Generally speaking, an alleged violation of a privilege or similar

protection satisfies both writ prerequisites—that "of no adequate remedy by

appeal, 'because privileged information cannot be recalled once it has been

disclosed,' and the substitute requirement in 'special cases' that the

administration of justice would suffer." Collins, 384 S.W.3d at 158. For that

reason, "remedy by a writ of prohibition is available to a petitioner claiming the

potential violation of a privilege." Id. Indeed, we have specifically held that the

remedy is available to remedy improperly ordered discovery of information

claimed to be protected under the First Amendment in a libel case. Lexington

Herald-Leader Co. v. Beard, 690 S.W.2d 374, 377 (Ky. 1984). Thus, a writ is

available as a remedy in this case if the John Does can demonstrate error by

the trial court.

   B. Hickman has not made a sufficient showing at this time to
      overcome the John Does' First Amendment interest in protecting
      their identities.

      Here, the Court of Appeals found that issuance of a writ of prohibition

was not appropriate because the trial court had properly applied what it viewed

as the Dendrite/Cahill test. That test, as the Court of Appeals stated it in the

first writ action, required a two-prong analysis: (1) the anonymous speaker

must be given notice and opportunity to be heard, and (2) the plaintiff must

make a prima facie case for defamation under the summary judgment standard

set forth in Justice Keller's partially concurring opinion in Welch v. American

Publishing Co. of Kentucky, 3 S.W.3d 724, 731-32 (Ky. 1999), to the extent
                                         7
 those elements are under his control. Except for the addition from Welch, the

 test set by the Court of Appeals mirrors the two-step process of Cahill rather

 than the four-step process of Dendrite.

       For the most part, the standard set forth in Justice Keller's opinion was

 the ordinary summary judgment standard: if the alleged defamatory speakers

 wanted to get summary judgment against the plaintiff in that case, they would

 have to show that it was impossible for the plaintiff to produce sufficient

 evidence at trial to prevail. Id. at 731 (Keller, J., concurring in part and

 dissenting in part). But his opinion suggested as to falsity that a bare denial by

the plaintiff of the truth of the statements would suffice to defeat the speaker's

 summary judgment motion. See id. (noting that the plaintiff "denied the truth

of many of the allegations"). The upshot of using the summary judgment

language from Cahill and an inaccurate view of the required evidence to prove

falsity adequate to pass a summary judgment motion resulted in a standard

• not supported by either Dendrite or Cahill.

       However, because no appeal was taken from the previous Court of

Appeals ruling, Dendrite and Cahill, as funneled through the partially

concurring opinion in Welch, are the law the trial court applied to this case.

Indeed, this Court agrees that Dendrite and Cahill are the appropriate authority

because they adequately protect the John Does' First Amendment rights. But

the directive from the Court of Appeals cannot fit within that protective law

because the partly concurring opinion in Welch does not articulate the

appropriate showing of falsity. And, as set forth herein, the four-step analysis


                                           8
of Dendrite is clear in defining the required prima facie showing, and requires

no "summary judgment" analysis.

      Thus, while Dendrite and Cahill remain the "law of the case," this Court

recognizes that the doctrine is "prudential in nature and serves to direct a

court's decision, not limit its power." Wright v. Carroll, 452 S.W.3d 127, 130

(Ky. 2014). This Court thus "may deviate from the doctrine if a previous

decision was 'clearly erroneous and would work a manifest injustice."' Id.

(quoting Brown v. Commonwealth, 313 S.W.3d 577, 610 (Ky. 2010)).

      Thus, part of the Court of Appeals' test is clearly erroneous, but the

reasoning expressed in Dendrite and Cahill is correct, and we hold that the

appropriate test is the four-step process outlined in Dendrite, as supported by

the analysis in Cahill. As the Court of Appeals correctly noted, we must "strike

a balance between the First Amendment right to anonymous speech and the

right of those harmed by anonymous speech to seek legal redress." The four

steps of Dendrite provide the best process to strike that balance.

      Similar to the present case, the plaintiff in Dendrite, a corporation,

brought a defamation action against John Doe defendants for posting a

message on an internet service provider's bulletin board. But Dendrite, as well

as this case, was not really an "internet" case, though there was much

discussion about the effect of the internet. There, as here, the internet was

simply the vehicle for posting the anonymous statements that the corporation

viewed as defamatory. Claiming that the posted comments were "categorically

false," Dendrite, 775 A.2d at 763, the corporation requested expedited discovery

disclosing the identity of the John Does.
                                        9
      The trial court in Dendrite recognized that the usual deference given to

discovery requests did not apply when the speech in question was being

exercised anonymously. Instead, it attempted to "balance an individual's right

to anonymously voice their opinions against a plaintiff's right to confront their

accusers." Id. at 764. Concluding that the corporation had failed to show that it

was harmed by any of the posted messages and that the John Does had not

acted under their free-speech rights unlawfully so as to revoke their

protections, the trial court denied the discovery request. Id.

      On appeal, the New Jersey Superior Court found that the trial court was

correct, and established a four-step process in cases involving protected

anonymous speech: (1) the plaintiff must make reasonable efforts to notify the

anonymous speakers that their identity is being sought, and give them a

reasonable opportunity to object; (2) the plaintiff must identify and set forth the

exact alleged defamatory statements; (3) the court must carefully review the

entire record to determine whether the plaintiff has stated a prima facie cause

of action sufficient to withstand a motion to dismiss for failure to state a claim

and, in addition, whether the plaintiff produced sufficient evidence supporting

each element of the cause of action; and (4) the court must balance the

anonymous free speech rights against the strength of the prima facie case

presented. Id. at 767-68.

      Dendrite was subsequently followed by the Supreme Court of Delaware in

Cahill. However, that court condensed the Dendrite factors to only two: (1) the

plaintiff must undertake to notify the John Does that their identity is being

sought and give them the opportunity to object; and (2) the plaintiff must
                                      10
support his defamation claim with facts sufficient to defeat a summary-

judgment motion. That court reasoned that the separate steps of the Dendrite

test were actually subsumed in the summary-judgment analysis under

Delaware law. In other words, if the plaintiff could survive a theoretical

summary judgment motion, then the plaintiff was entitled to the identities of

the anonymous speakers. As the discussion throughout the case indicates,

however, that assumption was based on applying the Dendrite factors. Calling

this making a case sufficient to pass summary judgment, however, can be

misleading when other states attempt to apply the Cahill holding. This is where

the Court of Appeals went astray in using the summary-judgment term and

looking for an example in another Kentucky defamation case.

      First, summary-judgment standards vary significantly from state to state

and in comparison to the federal standard. In Kentucky, the non-moving

party's evidence must be taken as true. To prevail, the moving party must show

that it is all but impossible that the non-moving party could prevail at trial

before summary judgment can be granted. Steelvest, Inc. v. Scansteel Serv. Ctr.,

Inc., 807 S.W.2d 476, 479, 483 (Ky. 1991).

      Second, as the Cahill court describes the process, a plaintiff attempting

to obtain the identity of an anonymous speaker must anticipate how he would

refute a motion for summary judgment filed against him, and that is the%type of

proof that he must produce as his prima facie evidence in order to persuade the

court to grant discovery of the identity of the anonymous speaker. And, as that

court pointed out, the standard is more stringent than a motion to dismiss or

good-faith standard. Despite using the term summary judgment, for whatever
                                       11
it means in Delaware, the court in Cahill acknowledged that a plaintiff seeking

the identity of an anonymous speaker had to produce factual evidence to

support his motion to obtain the identities.

       When the Kentucky summary-judgment standard as laid out by the

partial concurrence in Welch is brought to play, it simply does not sync with

the analysis in Dendrite and Cahill. Thus when the trial court applied the

Kentucky summary-judgment standard below, it was in error, albeit following

the literal language of the Court of Appeals' remand. To avoid any such

confusion, we need simply apply the four steps of Dendrite.

       It is significant, in determining what is necessary for a plaintiff to

produce in order to make a prima facie case sufficient to breach the protected

anonymity of a John Doe, to note that Dendrite requires factual evidence about

each element of the defamation claim. This is particularly true as to the

element of falsity.

      In order for Hickman to breach the John Does' anonymity, he must make

a prima facie case of facially defamatory statements, that are in fact false,

through supporting facts under the reasoning of Cahill and the specific

language of Dendrite.

      This approach is fitting considering the nature of the interests at issue: a

speaker's right to comment anonymously about matters of public interest or a

public official's actions in regard thereto, versus a citizen's right to redress for

harm caused by defamatory speech. This approach is necessary to "strike a

balance" between these competing interests. Thus we have adopted the more

specific analysis in Dendrite rather than the two-prong test of Cahill. And in
                                         12
order to meet that standard, supporting facts are necessary to confirm a claim

of falsity.'

       There is little question now that the mere allegation of the falsity of a

statement will not be sufficient. For example, in the context of a claim of

qualified privilege to make otherwise defamatory remarks, "the mere allegation

of falsity" is no longer sufficient "to permit an inference of malice." Toler v. Sud-

Chemie, Inc., 458 S.W.3d 276, 287 (Ky. 2014). Instead, malice, like falsity,

"must be shown." Id. It stands to reason that if a mere allegation of falsity

cannot show malice, it also cannot show falsity. Stating "that's not true" is

substantially different from offering evidence showing how "that" is not true.

The former is merely a characterization; the latter is a refutation, or at least the

beginning of one.

       And it is certainly true that "free speech" is one of the most sacrosanct of

freedoms, and one which is at the heart of defining what it means to be a free

citizen. The First Amendment of the United States Constitution guarantees this

freedom. And "political speech directed toward public officials is at the pinnacle

of protected speech." Welch v. American Publishing Co. of Kentucky, 3 S.W.3d



       lIt should be noted that the dicta and holding in Cahill make it clear that the
court believed it was doing a Dendrite analysis:
      Another court has addressed this issue and reached the same
      conclusion. In Dendrite Intl., Inc. v. Doe, an intermediate New Jersey
      appellate court adopted a standard more stringent than either the motion
      to dismiss or the good faith standard. ... We accordingly hold that before
      a defamation plaintiff can obtain the identity of an anonymous defendant
      through the compulsory discovery process he must support his
      defamation claim with facts sufficient to defeat a summary judgment
      motion.
Cahill, 884 A.2d at 459-60 (emphasis added, footnote omitted).
                                           13
724, 726 (Ky. 1999). Without free comment on matters of public concern,

totalitarianism can arise. And naturally, when public speech is "free," that

speech will contain comments critical of those who seek to govern. Indeed, it is

inherent in a democracy that only by exercising one's voice can the individual

citizen truly participate in the governance of society. Sometimes, negative

things just need to be said.

      To that end, the U.S. Supreme Court has held that anonymous public

speech is also protected. See McIntyre v. Ohio Elections Comm'n, 514 U.S. 334,

342 (1995). Obviously, the importance of unfettered public speech is so great

that the benefit of such speech generally outweighs knowing who is making the

statement. That is true even when the speech occurs on the internet instead of

the common sources of the past, since internet speech stands on an equal

footing with any other speech. See Reno v. Am. Civil Liberties Union, 521 U.S.
844, 870 (1997).

      Nonetheless, this freedom of speech is not without limit. There is no

protection for speech that is obscene, Miller v. California, 413 U.S. 15, 23

(1973), or defamatory, New York Times Co. v. Sullivan,   376 U.S. 254, 268

(1964). Here, Hickman claims that the anonymous speech at issue is

defamatory and false and that, as such, the identity of the person making the

internet comments is not protected. To find redress for this alleged defamatory

speech, he claims he must know who the speakers are, particularly to prove

the malice prong of his defamation claim.

      As with any defamation claim against a public official, Hickman must

establish that statements have been made that hold him up to public hatred,
                                     14
contempt or ridicule, or that caused him to be shunned or avoided, or that

injured him in his business or occupation; that the statements are false; and

that the statements were made with actual malice. McCall v. Courier-Journal &

Louisville Times Co., 623 S.W.2d 882, 884 (Ky. 1981). And, in this particular

case, he must also contend with the nature of the speech as protected,

anonymous public comment.

       As the Court of Appeals noted, the United States Supreme Court has not

yet addressed the parameters for discovering the identity of an anonymous

public speaker, so that question at present has been left to the states. The

Court of Appeals in the first writ case thus adopted the two-prong test in Cahill

set forth above, which is correct only when it is viewed as encompassing the

specifics of Dendrite. But, the Court of Appeals also included another detail:

the elements of the prima facie defamation claim must be shown only to the

extent that they are within the control of the plaintiff. And when the plaintiff is

a public official, unless actual malice can be inferred from the statements

themselves, cf. Welch, 3 S.W.3d at 736 (Cooper, J., dissenting) (noting that

patent falsity of statement can be circumstantial evidence of malice), then it

may be impossible to prove actual malice until the identity of the John Does is

revealed. That is clearly beyond the control of the plaintiff at that point.

      It should be noted that Dendrite did not involve a public official, although

Cahill did involve an elected town council member. In explaining how a prima

facie case could be made by a public defamation plaintiff, the Cahill court

addressed the elements of a defamation libel claim and what proof must be

shown for each element under Delaware defamation law. That law differs
                                    15
somewhat from the elements required to prove defamation and damages in

Kentucky, but it does also contain the requirement that a public figure must

show that a defendant made the statement with actual malice. The Cahill

court, however, specifically found that it was not requiring a public figure

defamation plaintiff to prove the statements were made with actual malice,

because at that point, not knowing the identity of the John Does, that element

was not within the plaintiff's control. Our Court of Appeals simply made this

discussion part of the test. Such is clearly logical at this stage of the

proceeding.

      But one thing the Cahill court did in describing how a prima facie case

can be shown by a plaintiff was to point out that as to the element of falsity, a

defamation plaintiff can offer "his own factually based averment that the

statements are false." 884 A.2d at 464 (emphasis added). In short, while the

plaintiff does not have to offer evidence of actual malice at this point, the trial

court must determine that the statements are in fact defamatory, and the

plaintiff does have to present a factual basis upon which falseness can be

established. A bare denial is not sufficient, but rather some facts supporting

falsity must be put before the court. Clearly, because of the protected nature of

anonymous public speech, the degree of proof necessary to be sufficient to pass

review here is greater than when considering discovery that does not involve

constitutionally protected conduct.

      Applying the Dendrite test to this case, the first prong has already been

met. It appears that sufficient notice was given, as the John Does were able to

engage counsel, who appeared on their behalf to challenge the discovery of
                                      16
their identities. And the alleged defamatory statements have been listed with

particularity. It is the third and fourth prongs from Dendrite that require a

more difficult analysis.

       First, we must determine if the statements submitted to the court were in

fact defamatory. A series of posts on Topix, apparently by the John Does,

clearly takes issue with Hickman's role as chairman of the airport board. Some

of the statements are opinion, others contain innuendo, but some actually

make apparently factual statements that accuse Hickman of being in the

control of "little Frankie" and "Senator Ray Jones." Many of the comments

consist of the anonymous speaker saying what he thinks of Hickman's

character and abilities. As such, these are purely opinion, even though hurtful.

But Hickman is also accused of at least three potential illegalities in his public

role as chairman of the airport board: (1) improperly helping "Little Frankie"

obtain a parcel of land that the previous board would not sell him;

(2) improperly obtaining a new or favorably located hangar for himself and

Senator Jones; and (3) improperly squandering an $8 million budget on useless

projects such as pursuing a connection with a regional airline, fixing a "dip" in

the runway, and paying for unneeded services. In short, he is accused of

official misconduct or malfeasance in office, and the statements are obviously

defamatory. Other than obtaining a good hangar for his plane, however, the

comments do not accuse Hickman of personally benefiting from his actions.

      The overall tone of the comments collectively is scathing. And Hickman's

response to the comments is understandable. But if the comments are

protected public criticism of a public official, the nature of the comments is not
                                         17
the point of legal scrutiny. Rather, the question is whether the comments are

false, and eventually whether they were made with actual malice. In order to

require disclosure of the identity of the John Does, as a part of his required

prima facie showing, Hickman must offer real evidence that the strident

complaints against him are false.

      Hickman's proof of falsity so far consists of two things: he says the

statements are "not true" and "totally baseless," and that an audit did not

disclose any "accounting crimes" in the airport board's business.

      The allegedly libelous statements cannot be presumed to be either false

or true when a plaintiff seeks to invade the anonymity of a public speaker. The

burden is on Hickman to make a prima facie showing that they are false. He

must meet "a standard more stringent" than simply restating that the

statements made about him were false as he did in his affidavit. Hickman

cannot simply deny that the statements are true and thus pierce anonymity.

      Under that perspective, it cannot be said that Hickman has adequately

proved that the claims of malfeasance or official misconduct are false. A bare

denial does not suffice. And the fact that an audit did not turn up "accounting

crimes" does not, standing alone, establish that Hickman did not improperly

favor "Little Frankie," improperly obtain a favorable hangar for himself, or

improperly spend the airport budget. An audit simply does not guarantee that

this kind of claim has been examined.

      As the court in Cahill pointed out, some specific proof is necessary to

invade the anonymity of a critic. Here, Hickman could address the expenditure

claims or outright dispute that he got a favorable hangar by showing that he
                                        18
got his spot through the normal process or that it was not actually all that

favorable, or that someone else was the decision maker regarding expenditures

and land sales, or any manner of other factual reasons why the allegations are

false. And certainly, if Hickman cannot produce some factual evidence that the

statements are false at this point, how would he be able to prove actual malice

by clear and convincing evidence, which is what our law requires? See Warford

v. Lexington Herald-Leader Co., 789 S.W.2d 758, 771 (Ky. 1990). As the

majority stated in Welch, "This higher proof requirement for public figures is

based upon the premise that unfettered political discussion is a necessary and

fundamental principle of our constitutional system of government, assuring

that political decisions will be made through persuasion rather than power."

Welch, 3 S.W.3d at 728 (citing New York Times Co. v. Sullivan, 376 U.S. at 269—

270).

        Simply put, factual evidence of all the elements of a defamation claim

that are within the control of the plaintiff must be shown before a court may

pull aside the shroud of anonymity enjoyed by a public critic in instances like

the Topix posts. Because Hickman has not yet made a prima facie case

sufficient to substantiate the falsity of the statements, he should not be allowed

to obtain the John Does' identities at this point in the proceeding, and the

Court of Appeals should have issued the writ.

        And, certainly if the trial court had applied the fourth prong of Dendrite,

of further balancing of the right to anonymity against the strength of the prima

facie case and the necessity for disclosure, the strength of bare denials could

not have outweighed the protected right of anonymity. Because of the
                                       19
importance, and thus protected nature, of anonymous public speech, even

after a prima facie showing has been made in such cases, the court must still

balance whether the overall extent of the defamation is so great that it

outweighs the protection of the anonymous public speech before ordering the

identities disclosed. That step was not reached by the court here, but may

require future analysis if the case proceeds further.

    C. The trial court cannot enforce an order for an attorney to disclose
       identities of clients at this stage in this litigation.

       Having determined that the clients' identities remain protected by the

First Amendment, this case raises another issue: namely, whether the lawyer

can be required to disclose the identities at this stage of the litigation. The

John Does maintain that their names are privileged from disclosure under

KRE 503 (attorney-client privilege). 2

       The identity of a client is normally not a privileged communication.

Hughes v. Meade, 453 S.W2d 538, 540 (Ky. 1970); see also Evidence Rules

Study Committee, Kentucky Rules of Evidence, Final Draft 42 (Nov. 1989)

(commenting that "[c]lient identity ... [is not] generally within the privilege").

That "information is not usually intended to be confidential, and in most

instances, the client's'name or identity is not one of the facts about which the

client seeks legal advice." Paul C. Giannelli, Understanding Evidence 592 (3d



        2 "A client has a privilege to refuse to disclose and to prevent any other person
from disclosing a confidential communication made for the purpose of facilitating the
rendition of professional legal services to the client ... [b]etween the client ... and the
client's lawyer." KRE 503(b)(1). "A communication is 'confidential' if not intended to be
disclosed to third persons other than those to whom disclosure is made in furtherance
of the rendition of professional legal services to the client or those reasonably
necessary for the transmission of the communication." KRE 503(a)(5).
                                              20
ed. 2000). That being said, "[t]his general rule ... is subject to exception under

unusual circumstances." Hughes, 453 S.W.2d at 541.

       The limited exception to the general rule that has developed in the

federal and state courts typically involves inquiring "whether an order to

disclose identity ... would have the effect of revealing intertwined confidential

communications between client and lawyer." Robert G. Lawson, Kentucky

Evidence Law Handbook §5.05[5][b], at 354 (5th ed. 2013). "[T]he correct test is

whether the fee-payer's identity ... [is] so intertwined with confidential

communications that revealing ... the identity ... would be tantamount to

revealing a privileged communication." Ralls v. United States, 52 F.3d 223, 226

(9th Cir. 1995). Absent such circumstances, it would not further the purpose of

the attorney-client privilege—encouraging a client's full disclosure of facts to

facilitate effective legal advice or advocacy, see, e.g., Lawson, supra, §

5.05[1][a], at 342—to allow the identity of clients to be privileged. Allowing a

broader exception would be inconsistent with the rule of strict construction,

see Haney v. Yates, 40 S.W.3d 352, 355 (Ky. 2000), which constrains the

privilege's reach to the rationale and purpose it is meant to serve.

      Here, the attorney's disclosure of the clients' names would not reveal any

other such privileged communications, such as their motive for seeking legal

advice and representation. Cf. Baird v. Keorn.er, 279 F.2d 623 (9th Cir. 1960)

(sustained claim of privilege for lawyer who made payments to IRS on behalf of

clients where revealing their identities would have disclosed confidential

communications, such as their concern about past underpayments of taxes). It

follows that the attorney-client privilege would not shield the identities from
                                         21
court-ordered disclosure by the attorney where the clients have no right to

remain anonymous. 3

       Of course, the very reason the clients sought legal representation was to

protect their anonymity. Obviously, the clients communicated their identities to

their lawyer with the intent that they remain confidential, but that is true only

insofar as such confidentiality is protected under the law. It is the First

Amendment that limits the court's ability to order disclosure of their identities.

Their intent that their identities remain confidential does not control if the law

does not protect their anonymity.

       To put it another way, at this point in the litigation, rather than as mere

client identities in the general sense contemplated above, the clients' names are

more accurately considered to be material facts at issue. That is, whether the

clients have a right under the First Amendment for their Topix posts to remain

anonymous, and thus their identities to remain undisclosed, is disputed.

Therefore, their identities are "facts" that they communicated to their lawyer in

confidence for the purpose of receiving legal services—to defend their

anonymity and, more broadly, to defend them against Hickman's allegations of



       3 We also note in passing the claim made by the John Does' attorney at oral
argument that he would necessarily be committing an ethical violation by complying
with a court order to disclose his clients' identities. The rule of professional
responsibility governing maintaining a client's confidences is SCR 3.130-1.6, which
provides "[al lawyer may not reveal information relating to the representation of a
client unless the client gives informed consent, the disclosure is impliedly authorized
in order to carry out the representation or the disclosure is permitted by paragraph (b)."
SCR 3.130-1.6(a) (emphasis added). Among other things, paragraph (b) allows a lawyer
to reveal what would otherwise be confidential information to the extent necessary "to
comply with other law or a court order." SCR 3.130-1.6(b)(4) (emphasis added). The
rule thus provides a safe harbor of sorts for attorneys ordered by a court to reveal
confidential information.
                                           22
libel. Those facts remain privileged so long as the purpose for their being

confidential (the asserted right to anonymity) remains viable.

       However, once the viability of that purpose ceases—that is, once it is

established that the First Amendment does not protect their anonymous

speech because an adequate prima facie showing of defamation has been made

as discussed above—the identities' status changes. The clients' names are then

no longer material facts in the sense explained above, but instead revert to the

ordinary sense of "client identity" not protected by the privilege.

       If it is established that they do not in fact have a right to remain

anonymous because a sufficient initial showing that their speech was libelous

has been made to defeat that right, the confidential nature of their identities

evaporates. At that point, the general rule that client identity is not privileged

comes into play, and since the limited exception explained above is not

implicated by the circumstances here, the attorney-client privilege would not

bar the court from ordering the attorney to reveal his clients' names. Under the

circumstances of this case, there is no reason to broaden the exception to the

general rule that a client's identity is not a privileged communication under

KRE 503.

      In sum, once it has been established through making the required prima

fade showing discussed above that the First Amendment does not shield the

identities of the anonymous-speaker clients from being disclosed, the attorney

can be ordered to divulge the identities of his clients, but not their confidential

communications to him.


                                         23
                                  HI. Conclusion

      At this point, Hickman has not made an adequate prima facie case of the

elements of defamation that are under his control to allow him to obtain the

John Does' identities. Specifically, he has not made a factually based averment

that the statements are false and has, instead, merely characterized them as

false. That is not enough. For that reason, the order of the Court of Appeals

denying the petition for a writ of prohibition is reversed, and this matter is

remanded to that court to issue the writ. Further proceedings at the trial court

shall proceed under the standards articulated in this opinion.

      All sitting. Minton, C.J.; Hughes and Keller, JJ., concur. Venters, J.,

concurs in result by separate opinion. Cunningham, J., dissents by separate

opinion in which Wright, J., joins.

      VENTERS, J., CONCURRING IN RESULT ONLY: I concur in the result

reached by the majority but, I disagree with its reasoning. The majority holds

that to sustain his claim of defamation and obtain the true names of the

offending parties, Hickman must establish a prima facie case supported by

what the majority calls "real evidence" that the derogatory remarks are false.

The majority says that Hickman has failed to make a "factually based

averment" that the derogatory statements were false, and so his claim must be

denied. I disagree because there is no special kind of evidence that must be

produced to prove the falseness of alleged defamation. Hickman's own

statement saying, in effect, "I swear I did not do any of those bad things they

said about me" is a "factually based averment," and in many defamation


                                        24
situations, the plaintiff's own denial will be the only proof that exists to show

the falsity of the derogatory remarks.

       The majority's error on this point flows from an unsound analogy it

draws from our decision in Toler v. Sud-Chemie, Inc., 458 S.W.3d 276, 286-87

(Ky. 2014). As the majority notes, we held in Toler that malice in a defamation

case could not be inferred simply from plaintiff's allegation of the falsity of the

derogatory words. Instead, malice "must be shown." From that holding, the

majority reasons that "[i]f a mere allegation of falsity cannot show malice, it

also cannot show falsity." Here is the flaw of that analogy: unlike falsity of the

derogatory words, malice dwells in the mind and soul of the defamer, and the

victim of the defamation cannot know what lies there. Thus, the victim's mere

averment of malice cannot establish the existence of malice; he must present

some extrinsic evidence indicative of the defamer's malevolent intent. Unlike

malice however, the truth or falsity of the alleged defamation resides in the

mind of the victim, and thus the victim knows with absolute certainty if the

derogatory statement about him is true or false, and so his own averment on

the subject stands as evidence of that fact, even though his mere statement

with respect to malice would not.

      Ultimately though, Hickman's effort to identify his detractors fails, not

because he fails to show they lied about him, but because the things they said

about him are simply not within the scope of actionable defamation. Of the

numerous insults hurled at Hickman by his secret detractors, the majority

finds only three that it regards as actionable. They are:


                                         25
             1. That "under Bill Hickman's chairmanship, Little Frankie got
             exactly what he wanted, and there may be criminal activity
             involved in the transfer of airport holdings to Little Frankie under
             the leadership of his PERSONALLY chosen crony Mr. Bill
             Hickman."

         2. "We sat back and allowed Bill Hickman, with Little frankie's [sic]
         approval, to spend nearly a MILLION dollars of OUR money so they, RAY
         S. JONES and BILL HICKMAN, could have NEW, side by side, airplane
         hangars for their personal pleasure and arrogance."

         3. A number of different allegations that Hickman and the "mayor
         justice appointed [airport] board" had "wasted" several million
         dollars of airport funds.

         Only the first of the foregoing statements gets even close to actual defamation:

the tepid suggestion that "there may be criminal activity involved" in the transfer of

airport property to "Little Frankie." We noted in Stringer v. Wal Mart Stores, Inc., that
                                                                          -




when defamation is based upon the imputation of crime, "it is now well - settled that

no 'particular act or transaction' sufficient for indictment is required, as long as the

`general terms' clearly and unequivocally' impute a 'high crime, such as murder,

robbery, or theft."' 151 S.W.3d 781, 795 (Ky. 2004) 4 (quoting DAVID A. ELDER,

KENTUCKY TORT LAW: DEFAMATION AND THE RIGHT OF PRIVACY, § 1.07(C)(1)(b)

at 68 (1983). Saying "there may be criminal activity involved in the transfer of airport

holdings" does not "clearly and unequivocally impute" a crime, "high" or otherwise, to

Hickman.

         The other allegations are nothing more than the kind of ubiquitous opinion

about waste and mismanagement of public funds that now permeate the cultural



         4   Overruled on other grounds by Toler v. Sud-Chemie, Inc., 458 S.W.3d 276 (Ky.
2014).
                                               26
discourse to the point at which they have no real derogatory impact. An expenditure

that is in one person's opinion a waste of community's money is to another person a

vital investment in the community's future. We may, of course, debate the merits of

either opinion but to characterize one as actionable defamation is incorrect and steps

on the toes of First Amendment liberties. Therefore, I agree that the Court of Appeals

erred by granting the writ of prohibition but I would reverse its decision for the

reasons stated above rather than the reasons cited by the majority.

       CUNNINGHAM, J., DISSENTING: I respectfully dissent.

       The majority presents an overly restrictive requirement that all

defamation plaintiffs must satisfy in order to receive the most basic discovery

information—the identities of the alleged defamers. More precisely, I

respectfully submit that the majority's rigid interpretation of the element of

falsity is misguided. In so holding, the majority fails to address all of the

arguments raised by the anonymous defendants and also fails to address each

necessary element of defamation. Because our culture is becoming

increasingly saturated by malicious memes and other online chatter, this case

presents a novel claim that is likely to have a great impact on the citizens of

our Commonwealth. Therefore, a further discussion of all relevant issues is

appropriate.

  The Prima Facie Elements of Defamation in Anonymous Speech Cases

       "[T]he requisite elements for a defamation claim are: (a) a false and

defamatory statement concerning another; (b) an unprivileged publication to a

third party; (c) fault amounting at least to negligence on the part of the

publisher; and (d) either actionability of the statement irrespective of special
                                         27
harm or the existence of special harm caused by the publication."      Toler v. Sud-

Chemie, Inc., 458 S.W.3d 276, 281-82 (Ky. 2015) (citations omitted).

       The first element requires that the communication be a false and

defamatory statement concerning another. As to the latter component of this

element, the communication must concern the plaintiff.       See Columbia Sussex

Corp., Inc. v. Hay, 627 S.W.2d 270, 273 (Ky. App. 1981). The internet posts at

issue here are clearly about Hickman.

      A written statement is defamatory if it tends to "(1) bring a person into

public hatred, contempt or ridicule; (2) cause him to be shunned or avoided; or

(3) injure him in his business or occupation." McCall v. Courier-Journal and

Louisville Times Co., 623 S.W.2d 882, 884 (Ky. 1981). Having reviewed all the

internet posts, we agree with the trial court, the Court of Appeals and the

majority that these communications tend to bring a person into public

contempt and would tend to injure a person in their occupation.

      However, Appellants argue that the anonymous statements are not

actionable because they constitute opinions. See Yancey v. Hamilton, 786
S.W.2d 854, 857 (Ky. 1989). Although neglected by the majority, this defense

to defamation is relevant at the prima facie stage of litigation.

      Protected opinion statements are classified as either "pure" or "mixed"

opinions. Id. At its foundation, the opinion doctrine depends on what, if any,

undisclosed facts were known to either the declarant or the recipient.    Id.

Furthermore, "[e]ven if the speaker states the facts upon which he bases his

opinion, if those facts are either incorrect or incomplete, or if his assessment of

them is erroneous, the statement may still imply a false assertion of fact."
                                      28
Milkovich v. Lorain Journal Co., 497 U.S. 1, 18-19 (1990) (emphasis added).

This information is out of Hickman's control.

       Requiring Hickman to prove that the statements are actionable non-

opinion communications would require him to prove a negative, and to do so

without the benefit of discovery. Therefore, this is not an element of Hickman's

prima facie case. Coleman, 436 S.W.3d at 211-12 (citing Cahill, 884 A.2d at

464); see also David A. Elder, Defamation: A Lawyer's Guide, at § 8.17

(2003) (suggesting that "only the 'clearest cases' should be deemed

nonactionable as matter of law . . . .") (citation omitted).

      Where I part ways with the majority is on the issue of falsity. Appellants

and the majority contest the sufficiency of Hickman's allegations. However, in

addition to the allegations pled in the Complaint, Hickman has also submitted

an affidavit asserting falsity. See Cahill, 884 A.2d at 464 (In order to

demonstrate a prima facie case for falsity, "the plaintiff can offer his own

factually based averment that the statements are false."). Contrary to the

majority's determination, falsity need not be pled with particularity. And

although supporting declarations or attestations of falsity are certainly

beneficial, such evidence should not be required to establish a prima facie case

for defamation. Therefore, Hickman has presented sufficient evidence to

establish a prima facie case that the communications are false.

Remaining Elements

      Appellants do not assert that the communications are privileged nor do

they deny that the statements were published to a third party. We address this

element only to reiterate that publication is a critical component of a prima
                                        29
facie case for defamation. Privilege, however, is not. Like opinion evidence,

evidence bearing on the issue of privilege is out of the plaintiff's control in

cases involving anonymous defendants. We will next address the element of

"fault."

       The Court of Appeals correctly observed that Hickman need not prove

fault as an element of his prima facie case because it was out of his control.

Coleman, 436 S.W.3d at 211-12 (citing Cahill, 884 A.2d at 464). Similar to the

opinion and privilege issues previously discussed, a plaintiff cannot be required

to establish evidence of constitutional actual malice without first engaging in

discovery. Clearly, that necessitates knowledge of the defendant's identity. We

draw additional attention to this "fault" element only to clarify that the level of

fault depends on a plaintiff's status as a public or private figure.   See New York

Times Co. v. Sullivan, 376 U.S. 254 (1964) (applying actual malice standard in

cases involving public officials); Curtis Publishing Co. v. Butts, 388 U.S. 130

(1967) (applying actual malice standard in cases involving public figures); Gertz

v. Robert Welch, Inc., 418 U.S. 323 (1974) (requiring states to adopt a standard

of fault in cases involving private plaintiffs).

      Kentucky has adopted the simple negligence standard of fault in cases

involving private plaintiffs. McCall, 623 S.W.2d at 886. In any event, proof of

actual malice or negligence necessitates knowledge of the defendant's identity.

Therefore, plaintiffs in anonymous speech cases need not prove fault as an

element of their prima facie case.

      The final element of defamation involves "special harm." As we stated in

Toler, "NI' a communication can be labeled per se defamatory, 'recovery is
                                      30
permitted without proof of special damages because injury to reputation is

presumed and the words are actionable on their face.'" 458 S.W.3d at 282

(citations omitted). "One example of this per se classification is a

communication involving false allegations of unfitness to perform a job . . . ."

Id. The anonymous internet posts in the present case indicate that Hickman

was unfit to perform his job as chair of the Pike County Airport Board of

Directors. Several of the posts also imply criminality. 50 Am. Jur. 2d Libel

and Slander § 162 (2015). As such, these communications are actionable per

se and, therefore, do not require proof of "special harm" under the common

law.

       However, "[a]lthough special damages need not be proved if the

communication is actionable per se, the Constitution is now held by the

Supreme Court to require proof of 'actual injury' to the plaintiff, at least if the

defendant did not have knowledge of the falsity of the statement or act in

reckless disregard as to its truth." Restatement (Second) of Torts § 569

comment c (2015) (emphasis added); see also id. at § 621. In the present case,

Hickman is a public official and/or public figure and therefore must eventually

prove actual malice in order to prevail, i.e. knowledge of falsity or reckless

disregard for the truth. As such, he need not prove actual injury.       See T.

Michael Mather, Experience with Gertz 'Actual Injury' in Defamation Cases, 38

Baylor L. Rev. 917, 924 (1986) ("Public figures had to prove actual malice, but

could then recover traditional presumed and punitive damages. Private

plaintiffs had only to prove fault, not actual malice, but were limited in recovery

to 'actual injury' if they did not prove actual malice.") (citation omitted).   See
                                           31
also Walker v. Kiousis, 114 Cal. Rptr. 2d 69, 78 (Cal. Ct. App. 2001) (citing 2

Dobbs, The Law of Torts (2001) § 417, p. 1169 ["where public official proves

actual malice, New York Times rule 'does not require proof of actual harm to

reputation."'], fn. omitted.). In short, "actual injury" is not an element of

Hickman's prima facie case.

         In First Amendment cases involving private plaintiffs and anonymous

defendants, the "actual injury" prima facie requirement may be satisfied by

evidence demonstrating economic, emotional, or reputational damage.          Gertz,
418 U.S. at 349-50. See also Dun & Bradstreet, Inc. v. Greenmoss Builders,

Inc., 472 U.S. 749 (1985) (holding that the First Amendment does not require

showing of actual malice for recovery of presumed and punitive damages for

false statements about private figures involving matters of purely private

concern).

         In anonymous defamation cases involving public officials, the

combination of the common law and the U.S. Supreme Court's. First

Amendment jurisprudence provides multiple barriers that plaintiffs must

traverse in order to obtain relief. At the pre-discovery stage of litigation, the

trial court must balance the anonymous free speech rights against the strength

of the prima facie case presented. Dendrite Int'l, Inc. v. Doe No. 3, 775 A.2d
756, 761-62 (N.J. Super Ct. App. Div. 2001). This is a significant hurdle that

is absent from non-anonymous defamation cases. And despite the majority's

speculation on the matter, balancing these interests is an issue for the trial

court.


                                         32
       However, the majority holds that trial courts need not balance these

interests if a plaintiff, during the pre-discovery stage of litigation, has failed to

argue their case for falsity with mathematical precision fortified by an

abundance of evidence. Such a requirement imposes an undue burden on

Hickman as well as all other defamation plaintiffs.

      In addition, public plaintiffs must eventually prove actual malice by clear

and convincing evidence, which is a difficult burden to satisfy. Even private

figure plaintiffs must at least demonstrate actual injury. Therefore, the

majority's requirement that all defamation plaintiffs in anonymous speech

cases must also prove falsity at the pre-discovery stage of litigation imposes yet

another barrier to recovery. And for what purpose?

      The general absence of defamation cases from court dockets is not a

result of an absence of defamation in our society. Much of what is said about

public officials is probably defamatory. One need not look any further than the

2016 presidential campaign as a prime example. And since Milkovich has

essentially abrogated the opinion doctrine, much of what might not have been

actionable in the past, may now present a colorable claim.

      It is, however, critical to note that the facial evidence presented by

Hickman may not be sufficient to overcome subsequent dispositive motions or

to establish his proof at trial. Applying a true prima facie standard, however,

Hickman should prevail on the narrow issue before this Court as to the identity

of John Doe. Therefore, I dissent.

      Wright, J., joins.


                                         33
    COUNSEL FOR APPELLANTS:

-   Lawrence R. Webster
    Webster Law Offices
    PO Drawer 712
    Pikeville, Kentucky 41502


    APPELLEE:

    Honorable Eddy Coleman
    Judge, Pike Circuit Court
    Pike County Judicial Center
    175 Main Street
    Pikeville, Kentucky 41501


    COUNSEL FOR REAL PARTY IN INTEREST:

    Richard A. Getty
    Danielle Brown
    The Getty Law Group, PLLC
    1900 Lexington Financial Center
    250 West Main Street
    Lexington, Kentucky 40507




                                      34